EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 has been cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 4 directed to an invention non-elected without traverse.  Accordingly, claim 4 has been cancelled.

/Greg Binda/Primary Examiner, Art Unit 3679